COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     Lea Percy McLaurin v. Scott Sutton McLaurin

Appellate case number:   01-14-00710-CV

Trial court case number: 2009-06775

Trial court:             309th District Court of Harris County

       It is ordered that Appellant Lea Percy McLaurin’s Motion for Rehearing is denied.

Justice’s signature: /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Brown


Date: June 21, 2016